DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-10 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-10 are allowed for the reasons mentioned on pages 8-9 of Office Action mailed on 04/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U. S. Patent Publication No. 2016/0259469 (hereinafter Kim) in view of Hirakata U.S. Patent Publication No. 2014/0063364 (hereinafter Hirakata).
Consider claim 11, Kim teaches a semiconductor device comprising: a plurality of pixels over a substrate (Figure 2 and [0047], PX and substrate 131). ; a driver circuit configured to drive the plurality of pixels over the substrate (Figure 2, TR. 140 (see figure 5) and substrate 131); a first FPC configured to input signals to the driver circuit over a substrate (Figure 5, the part of 150 that is connected to 140); a plurality of first conductive layers and a plurality of second conductive layers configured to function as a touch sensor (Figure 5, conductors in 120. [0042] refers to capacitive); and a second FPC configured to input signals to the touch sensor (Figure 5 and [0080], the part of 150 connected to touch panel 120), wherein each of the plurality of pixels comprises a light-emitting element and a first transistor electrically connected to the light-emitting element (Figure 2, TR and PA), wherein the driver circuit comprises a second transistor ([0047], each of the pixels of the display panel has a configuration of a pixel PX, illustrated in FIG. 2.), wherein the first transistor comprises a first oxide semiconductor layer including a first channel formation region, wherein the second transistor comprises a second oxide semiconductor layer including a second channel formation region ([0052], oxide semiconductor), wherein the first oxide semiconductor layer and the second oxide semiconductor layer are disposed in a same layer ([0047], each of the pixels of the display panel has a configuration of a pixel PX, illustrated in FIG. 2), wherein the light-emitting element comprises a first electrode electrically connected to the first transistor, a light-emitting layer over the first electrode, and a second electrode over the light-emitting layer (Figure 2, E1, OEL and E2), wherein the plurality of first conductive layers and the second FPC are disposed below the substrate (Figure 2, the part of 150 connected to 120 when viewed from the bottom side of figure 5).
Kim does not appear to specifically disclose wherein an insulating film is between an end of the first electrode and an end of the first electrode of an adjacent pixel in the plurality of pixels and wherein the plurality of first conductive layers extend a first direction in a plane view, wherein the plurality of second conductive layers extend a second direction that intersects with the first direction in a plane view, and wherein one of the plurality of first conductive layers intersect with one of the plurality of second conductive layers in a plane view.
However, in a related field of endeavor, a display device (abstract) and further teaches an insulating film (Figure 8, 235) is between an end of the first electrode and an end of the first electrode of an adjacent pixel in the plurality of pixels  (Figure 8, insulation layer 235 to cover end portion of first electrode 121. [0107], plurality of pixels) and wherein the plurality of first conductive layers extend a first direction in a plane view, wherein the plurality of second conductive layers extend a second direction that intersects with the first direction in a plane view (Figures 5a-b, 111 and 112), and wherein one of the plurality of first conductive layers intersect with one of the plurality of second conductive layers in a plane view (Figures 5a-b, 111 and 112).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to intersect a plurality of conductor as taught by Hirakata in order to provide a projected capacitive touch sensor as suggested in [0048]. In addition, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide insulation between electrodes in order to isolate pixels or provide one pixel as suggested in [0158].

Consider claim 12, Kim and Hirakata teach all the limitations of claim 11. In addition, Kim teaches wherein the first FPC overlaps with the second FPC with the substrate interposed therebetween (top part of 150 overlap bottom part of 150 in figure 5. Figure 2 shows that display comprises a substrate 131).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki et al. U.S. Patent Publication No. 2014/0043546 teaches a touch device in figure 3a. In addition, Yamazaki teaches in figure 10 a plurality of transistors 231-234 on the same layer or aligned; and light emitting element 220 with insulation 235. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621